DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.  Claims 1-3, 5, & 7 are canceled by Applicant.  Claims 4 & 6 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outlet end being a closed end (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  
The recitation “each swirl slot of the plurality of swirl slots are” (l. 10) is believed to be in error for - - each swirl slot of the plurality of swirl slots is - -.
The recitation “where the flow” (l. 12) is believed to be in error for - - wherein the flow - -.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 & 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claim 4, the recitation “an injector body with… an outlet end…the outlet end being a closed end” (l. 5) is not supported by the originally-filed disclosure.  Applicant’s injector body 102 comprises open inlet and outlet ends in every disclosed embodiment (see upstream and downstream ends of injector body 102 in Figs. 1 & 4-10).  Applicant’s disclosure of a closed end is limited to an end of the swirler 112 (see specification p. 
Dependent Claim 6 is rejected under 35 U.S.C. 112(a) for its dependence from claim 4.

Response to Arguments
Applicant’s arguments with respect to claim 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner Comment
While prior art is not applied in any rejections of the pending claims, the claims are not in condition for allowance because they recite new matter that was not disclosed by Applicant in the application as originally filed.  The prior art does not appear to teach that the outlet end of the injector body itself is a closed end, if the closed end is impervious to the flow.  It appears that Applicant may have intended to recite the swirler itself as having the closed end (though it is unclear at this time how a closed end of the swirler could be considered an “outlet end” if Applicant were to amend the claims to recite a closed “outlet end” – a downstream end would be more consistent with the invention as disclosed).  If the closed end is not impervious to the flow (e.g. if the terms “open” and “closed” are relative to each other such that an upstream end has no wall extending radially to an axis of the injector whereas a downstream end has such a wall with swirl slots positioned therein) then Chew 20090224080 may be applicable in a rejection (see Fig. 3).  While claim 4 recites “the flow must pass through the plurality of flow slots,” a flow can be divided into different streams and it is still fair to consider all streams part of the “flow,” even more so when the different streams recombine (such as in a swirler like Chew’s, with lateral swirl openings and a central axial opening in the “closed” end, the flow recombines downstream of the swirler).  Applicant is, of course, welcome to contact the examiner to schedule an interview to discuss any potential clarifying amendments prior to filing a response.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741